DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see amended claim set and remarks, filed 11/2/2022, with respect to the objection to claims 4, 8, and 12 have been fully considered and are persuasive. The objection to claims 4, 8, and 12 has been withdrawn. 

Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. Applicant argues that Chen does not teach applying a median filter in response to the breathing rate being unable to be calculated based on the channel state information. This is not supported by the record. As stated in the non-final rejection of 8/04/2022: 
Chen discloses the processor is further configured to, in response to the one or more breathing rates are unable to be calculated based on the CSI within the first time interval (determining if a first signal lacks sufficient signal strength for breathing rate extraction, [0202]), process the CSI within the first time interval with Median filter to obtain a filtered CSI (applying a median filter to the first signal, [0202], [0205]; see also [0335]-[0336], [0433], and [0441]). Non-Final, P.4. 
Applicant mischaracterizes the disclosure of Chen by isolating passages from paragraph [0202] and presenting them without context of paragraphs [0201]-[0208], particularly paragraph [0205] which is cited in the rejection. First, applicant alleges that Chen’s disclosure is limited to the third alternative that the threshold determining whether the signal strength of the current signal source (i.e., the ability of the breathing rate to be calculated using the CSI), is based on a processed signal using a median filter to determine whether the processed signal strength satisfies the threshold. Such a characterization is unfounded. Chen provides several distinct alternatives including “(2) a signal strength associated with the current signal source of the Type 2 device is below a second threshold at the respective at the respective current time” and “(4) the signal strength (or processed signal strength) associated with the current signal source of the Type 2 device is below a fourth threshold.” These alternatives provide that the signal strength threshold may be evaluated using the signal strength prior to processing such as median filtering. Applicant, therefore, fails to fully address the disclosure of paragraph [0202] and mischaracterizes paragraph [0202] by omitting the alternatives therein, ergo, applicant’s argument is not persuasive. Second, applicant fails to address the disclosure of paragraph [0205] which was cited along with paragraph [0202] to teach the alleged claim feature. Paragraph [0205] discloses that if the signal strength threshold for an unprocessed signal is not satisfied (“[i]f the signal source is changed”), the unprocessed signal may be replaced with a processed signal such as a signal processed using a median filter (“new signal source… strongest processed signal strength… processed with... a median filter”). As applicant fails to address any of the disclosure of paragraph [0205] in asserting that Chen does not disclose applying a median filter in response to the signal strength threshold for an unprocessed signal source not being satisfied, applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-7, 9-13, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pub. No. 2019/0166030), hereinafter “Chen.”

Regarding claim 1, Chen discloses a breath detection device (systems and apparatus to detect breathing, [0144]), comprising:
a receiver (receiver, Abstract) configured to receive at least one signal from a multipath channel being impacted by breathing of at least one living being (receiving wireless signal through wireless multipath channel impacted by pseudo-periodic motion, Abstract; pseudo-periodic motion includes breathing of a human, [0144]);
a processor (processor, [0106]); and
a memory communicatively coupled to the processor (memory coupled with processor, [0106]);
wherein the processor is configured to:
extract channel state information (CSI) within a first time interval for the multipath channel from the at least one wireless signal (processor configured to obtain at least one time series of multipath channel information, [0106]);
calculate one or more breathing rates based on the CSI within the first time interval (breathing rate from different antenna links (multichannel signals), [0146]; breathing rate using WiFi chips and firmware that extract multipath CSI, [0148]);
delete one or more breathing rates exceeding a predetermined range from the one or more breath breathing rates (bandpass filtering and binning eliminating signals below 8 BPM and above 42 BPM, [0398]-[0399]);
group the remaining breathing rates to obtain one or more breathing rate groups (grouping of breathing rates into bins using the fast Fourier Transform, [0399]);
select the breathing rate group having largest quantity (selecting the top peak(s) from the FFT spectrum, [0404]; the top peak of the FFT spectrum is the bin with the greatest quantity); and
take the breathing rate of the selected breathing rate group as an estimated breathing rate (using the corresponding peak location(s) measured in Hz as the breathing rate for the person(s), [0404]);
wherein the processor is further configured to: 
extract CSI within a second time interval for the multipath channel from the at least one wireless signal, wherein the second time interval is after the first time interval (extracting a time series of channel information from the multipath channel for each of a current sliding time window and a past sliding time window, Abstract); and
update the CSI within the first time interval with the CSI within the second time interval (moving the current sliding window by a shift-size as time progresses, [0375]; a real-time updating of the breathing rate estimation is performed by updating the data contained within the window defined by the window size and shift size, [0405]); and
in response to the one or more breathing rates are unable to be calculated based on the CSI within the first time interval (determining if a first signal lacks sufficient signal strength for breathing rate extraction, [0202]), process the CSI within the first time interval with Median filter to obtain a filtered CSI (applying a median filter to the first signal, [0202], [0205]; see also [0335]-[0336], [0433], and [0441]), and calculate the one or more breathing rates based on the filtered CSI (the median filtering is preprocessing applied to the CSI to generate filtered CSI from which the breathing rates are determined, see preprocessing in [0202], [0205], [0335-[0336], [0433], and [0441], see extracting periodic motion including the breathing rate feature by the repeating motion monitor in [0431]-[0435] including transforming the CSI via a median filter in [0434]; see breathing rate estimator performs the median filtering processing on the CSI, [0441], for extracting the breathing rate in [0440]-[0441]).

Regarding claim 2, Chen discloses the predetermined range ranges from a lower breathing rate to a higher breathing rate (bandpass filtering and binning eliminating signals below 8 BPM and above 42 BPM, [0398]-[0399]), and the first time interval is larger than a duration associated to the high breathing rate (a time window duration of 60 seconds, [0428], or 10 to 15 seconds, [0428], [0432], and [0468], are larger than the duration of a breathing rate of 42 BPM which corresponds to a duration of 1.43 seconds).

Regarding claim 6, Chen discloses a server communicatively coupled to the receiver (the receiver (Type 2 device) is coupled to a server, [0163]), wherein the server includes the processor (processor is associated with the server, [0168]), and the receiver is configured to transmit data of the received at least one wireless signal to the server (server shares computation and storage of the received signals and data including extraction of CSI from wireless signals received by the receiver, [0311] and [0319]). 

Regarding claim 7, Chen discloses the processor is further configured to process the CSI within the first time interval with a Median filter (applying a median filter to the first signal, [0202], [0205]; see also [0335]-[0336], [0433], and [0441]).

Regarding claim 9, Chen discloses the one or more breathing rates are calculated based on amplitudes (channel information includes signal amplitude, [0287], peak detection based on peak amplitude employed to determine the one or more breathing rates, [0403]-[0404]) of a plurality of subcarriers of the CSI (obtain channel information from a plurality of subcarriers, [0394]) within the first time interval (calculation of breathing rate is performed for the first time interval and is updated in real-time for subsequent time windows, [0405]).

Regarding claim 10, Chen discloses a breath detection method (methods for detecting breathing, [0144]), comprising the following steps:
configuring a transmitter (transmitter, Abstract) to transmit at least one signal (transmitter for transmitting a wireless signal, Abstract);
configuring a receiver (receiver, Abstract) to receive the at least one signal from a multipath channel being impacted by breathing of at least one living being (receiving wireless signal through wireless multipath channel impacted by pseudo-periodic motion, Abstract; pseudo-periodic motion includes breathing of a human, [0144]);
configuring a processor (processor, [0106]) to:
extract channel state information (CSI) within a first time interval for the multipath channel from the at least one wireless signal (processor configured to obtain at least one time series of multipath channel information, [0106]);
calculate one or more breathing rates based on the CSI within the first time interval  (breathing rate from different antenna links (multichannel signals), [0146]; breathing rate using WiFi chips and firmware that extract multipath CSI, [0148]);
delete one or more breathing rates exceeding a predetermined range from the one or more breath breathing rates (bandpass filtering and binning eliminating signals below 8 BPM and above 42 BPM, [0398]-[0399]);
group the remaining breathing rates to obtain one or more breathing rate groups (grouping of breathing rates into bins using the fast Fourier Transform, [0399]);
select the breathing rate group having largest quantity (selecting the top peak(s) from the FFT spectrum, [0404]; the top peak of the FFT spectrum is the bin with the greatest quantity); and
take the breathing rate of the selected breathing rate group as an estimated breathing rate (using the corresponding peak location(s) measured in Hz as the breathing rate for the person(s), [0404]),
wherein the breath detection method further comprises configuring the processor to:
extract CSI within a second time interval for the multipath channel from the at least one wireless signal, wherein the second time interval is after the first time interval (extracting a time series of channel information from the multipath channel for each of a current sliding time window and a past sliding time window, Abstract);
update the CSI within the first time interval with the CSI within the second time interval (moving the current sliding window by a shift-size as time progresses, [0375]; a real-time updating of the breathing rate estimation is performed by updating the data contained within the window defined by the window size and shift size, [0405]); and
in response to the one or more breathing rates are unable to be calculated based on the CSI within the first time interval (determining if a first signal lacks sufficient signal strength for breathing rate extraction, [0202]), process the CSI within the first time interval with Median filter to obtain a filtered CSI (applying a median filter to the first signal, [0202], [0205]; see also [0335]-[0336], [0433], and [0441]), and calculate the one or more breathing rates based on the filtered CSI (the median filtering is preprocessing applied to the CSI to generate filtered CSI from which the breathing rates are determined, see preprocessing in [0202], [0205], [0335-[0336], [0433], and [0441], see extracting periodic motion including the breathing rate feature by the repeating motion monitor in [0431]-[0435] including transforming the CSI via a median filter in [0434]; see breathing rate estimator performs the median filtering processing on the CSI, [0441], for extracting the breathing rate in [0440]-[0441]).

Regarding claim 11, Chen discloses the predetermined range ranges from a lower breathing rate to a higher breathing rate (bandpass filtering and binning eliminating signals below 8 BPM and above 42 BPM, [0398]-[0399]), and the first time interval is larger than a duration associated to the high breathing rate (a time window duration of 60 seconds, [0428], or 10 to 15 seconds, [0428], [0432], and [0468], are larger than the duration of a breathing rate of 42 BPM which corresponds to a duration of 1.43 seconds).

Regarding claim 16, Chen discloses configuring the receiver (the receiver (Type 2 device) is coupled to a server, [0163]) to transmit data of the received at least one wireless signal to the server (server shares computation and storage of the received signals and data including extraction of CSI from wireless signals received by the receiver, [0311] and [0319]), wherein the server includes the processor (processor is associated with the server, [0168]).

Regarding claim 17, Chen discloses configuring the processor to process the CSI within the first time interval with a median filter (applying a median filter to the first signal, [0202], [0205]; see also [0335]-[0336], [0433], and [0441]).

Regarding claim 19, Chen discloses calculating the one or more breathing rates based on amplitudes (channel information includes signal amplitude, [0287], peak detection based on peak amplitude employed to determine the one or more breathing rates, [0403]-[0404]) of a plurality of subcarriers of the CSI  (obtain channel information from a plurality of subcarriers, [0394]) within the first time interval (calculation of breathing rate is performed for the first time interval and is updated in real-time for subsequent time windows, [0405]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 10, respectively, above, and further in view of Au et al. (U.S. Pub. No. 2019/0020530), hereinafter “Au.”

Regarding claim 5, while Chen discloses the at least one signal is transmitted in a bandwidth in the MHz range (20 or 40 MHz bandwidth, [0229]), Chen may not explictly disclose a bandwidth of 80 MHz.
However, in the same field of endeavor, Au teaches a bandwidth of 80 MHz (transmission bandwidth of 80 MHz, [0277]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adapted Chen’s disclosure of using broadband signals of 20 or 40 Mhz to utilize Au’s teaching of a broader broadband signal of 80 Mhz as Au explictly states that providing broadband multi-path-rich signaling enables the use of Time Reversal Machine technology that is able to achieve high communication capacity. Au, [0229]. 

Regarding claim 14, while Chen discloses the at least one signal is transmitted in a bandwidth in the MHz range (20 or 40 MHz bandwidth, [0229]), Chen may not explictly disclose a bandwidth of 80 MHz.
However, in the same field of endeavor, Au teaches a bandwidth of 80 MHz (transmission bandwidth of 80 MHz, [0277]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adapted Chen’s disclosure of using broadband signals of 20 or 40 Mhz to utilize Au’s teaching of a broader broadband signal of 80 Mhz as Au explictly states that providing broadband multi-path-rich signaling enables the use of Time Reversal Machine technology that is able to achieve high communication capacity. Au, [0229]. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 7 and 17, respectively, above, and further in view of Roth et al. (U.S. Pub. No. 2015/0270934), hereinafter “Roth.”

Regarding claim 8, while Chen discloses a median filter (applying a median filter to the first signal during preprocessing, [0202], [0205]; see also [0335]-[0336], [0433], and [0441]), and averaging filtered data within the first time interval (average taken of acquired signals, [0146], [0299], [0400]-[0401], [0441]; moving average filter, [0202], [0205], [0335], [0433], [0441]), Chen may not explictly disclose a kernel size of the Median filter is set to be N, in which N of data of the CSI within the first time interval are averaged to obtained filtered data, and N is an odd number larger than 2.
However, in the same field of endeavor, Roth teaches a kernel size of the Median filter is set to be N (median filter with an odd window size of N=2M+1, [0067]-[0068]), in which N of data of the CSI within the first time interval are averaged to obtained filtered data (median filter is applied to clusters of size N, [0079]-[0081], new representatives of the clusters of size N are calculated based on averaging the values within the cluster of size N, [0087]-[0089]), and N is an odd number larger than 2 (median filter with an odd window size of N=2M+1, [0067]-[0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Roth’s teaching of using an odd sized kernel for the median filter and averaging of the CSI to Chen’s disclosure of applying a median filter and a moving (windowed) average to the CSI as Roth explictly states that “[w]hen the window has an odd number of entries, the median is simple to define: it is just the middle value after all the entries in the window have been sorted numerically.” Roth, [0067].

Regarding claim 18, Chen discloses configuring the processor (processor, [0106]) to use the Median filter (applying a median filter to the first signal during preprocessing, [0202], [0205]; see also [0335]-[0336], [0433], and [0441]); and configuring the processor (processor, [0106]) to average data of the CSI within the first time interval (average taken of acquired signals, [0146], [0299], [0400]-[0401], [0441]; moving average filter, [0202], [0205], [0335], [0433], [0441]), Chen may not explictly disclose configuring the processor to set a kernel size of the Median filter to N; and configuring the processor to average N of data of the CSI within the first time interval to obtained filtered data, wherein N is an odd number larger than 2.
However, in the same field of endeavor, Roth teaches configuring the processor (Digital Signal Processor, [0097]) to set a kernel size of the Median filter to N (median filter with an odd window size of N=2M+1, [0067]-[0068]); and
configuring the processor (Digital Signal Processor, [0097]) to average N of data of the CSI within the first time interval to obtained filtered data (median filter is applied to clusters of size N, [0079]-[0081], new representatives of the clusters of size N are calculated based on averaging the values within the cluster of size N, [0087]-[0089]), wherein N is an odd number larger than 2 (median filter with an odd window size of N=2M+1, [0067]-[0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Roth’s teaching of using an odd sized kernel for the median filter and averaging of the CSI to Chen’s disclosure of applying a median filter and a moving (windowed) average to the CSI as Roth explictly states that “[w]hen the window has an odd number of entries, the median is simple to define: it is just the middle value after all the entries in the window have been sorted numerically.” Roth, [0067].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 10 above, and further in view of Lai et al. (U.S. Pub. No. 2019/0327124), hereinafter “Lai.”

Regarding claim 15, while Chen discloses an antenna controller (heterogenous IC controls the transmission via the antenna, [0211]) of the transmitter (antenna associated with the Type 1 device which is a transmitter, [0211]) a directional antenna (antenna with directional characteristics, [0164], [0288]]) of the transmitter to transmit at least one wireless signal (antenna associated with the Type 1 device which is a transmitter, [0184])
Chen may not explictly disclose configuring an antenna controller of the transmitter to control a directional antenna of the transmitter to transmit the at least one wireless signal in a transmitting direction toward the living being.
However, in the same field of endeavor, Lai teaches configuring an antenna controller (pre-programmed steering control, [0420]; programming implemented on a processor, [0425]) of the transmitter (first device is the transmitter, [0419]-[0420]) to control a directional antenna (directional antenna, [0419]-[0421]) of the transmitter (directional antenna is associated with the first device, where the first device is the transmitter, [0420]) to transmit the at least one wireless signal in a transmitting direction toward the living being (directional antenna may be steered to aim in a particular direction such as toward various living beings, e.g. mammal, person, baby, elderly, patient, doctor, nurse, etc., [0420]-[0422]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s teaching of a directional antenna and controller associated with the transmitter with Lai’s teaching of steering the directional antenna toward a living being to achieve the predictable result of improving the signal strength of the living being’s vital sign by  increasing the amount of signal that reflects from or is transmitted through the living being. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793